EXHIBIT 10(xx)







Severance Pay Plan for Level 2 and Level 3 Executives



The Severance Pay Plan for Level 2 and Level 3 Executives (“Plan”) provides
benefits in certain instances to Participants who are employed by The Clorox
Company (“Clorox”) or an affiliate (collectively, the “Company”) and whose
employment is involuntarily terminated.

Article I            Definitions

            1.1            “Affiliate” means any corporation or other entity
which, now or hereafter, directly or indirectly owns, is owned by or is under
common ownership of a party.  “Owned” for purposes of determining Affiliates
means ownership of more than fifty percent (50%) of the equity or other
ownership interest having the power to vote on or direct the affairs of such
corporation or other entity.

1.2            “Base Salary” means the annual base salary of the Participant.

1.3            “Benefit Period” means for Participants with less than 5 Years of
Service, 0.50; for Participants with 5 or more Years of Service, 1.0.

1.4            “Board” means the Board of Directors of the Company.

1.5       “Bonus” means for Level Two Executives the average of the last 3
annual bonuses that the Participant received from the Company under the
Company’s Annual Incentive Plan and means for Level Three Executives the average
of the last 3 annual bonuses that the Participant received under the Company’s
Annual Incentive Plan or Sales Added Compensation Plan, as the case may be,
provided, however, 1) if the Participant has received only 2 annual bonuses, it
shall mean the average of those 2 bonuses and the Participant’s First Year Bonus
Target, 2) if the Participant has received only 1 annual bonus, it shall mean
the average of that annual bonus and the Participant’s First Year Bonus Target
multiplied by 2, and 3) if the Participant has not received an annual bonus, it
shall mean the Participant’s First Year Bonus Target.

1.6            “Bonus Target” means for Level 2 Executives the annual bonus that
the Participant would have received under the Company’s Annual Incentive Plan,
if the target goals had been achieved, and means for Level 3 Executives, the
annual bonus that the Participant would have received under the Company’s Annual
Incentive Plan or Sales Added Compensation Plan, as the case may be, if the
target goals had been achieved.

1.7       “Cause” means 1) the willful and continued failure of the Participant
substantially to perform the Participant’s duties with the Company (other than
any such failure resulting from incapacity due to physical or mental illness),
after a written demand for substantial performance is delivered to the
Participant by the Chief Executive Officer or a member of the Clorox Management
Executive Committee, which specifically identifies the manner in which the
sender believes that the Participant has not substantially performed the
Participant’s duties; or 2) the willful engaging by the Participant in illegal
conduct or gross misconduct which is materially and demonstrably injurious to
the Company. 

No act or failure to act on the part of the Participant shall be considered to
be “willful” unless it is done, or omitted to be done, by the Participant in bad
faith or without reasonable belief that the Participant’s action or omission was
in the best interests of the Company.  Any act or failure to act based upon
authority given pursuant to a resolution duly adopted by the Board or upon the
instructions of the Chief Executive Officer or a member of the Clorox Management
Executive Committee or based upon the advice of counsel for the Company shall be
conclusively presumed to be done or omitted to be done by the Participant in
good faith and in the best interests of the Company.  The cessation of
employment of the Participant shall not be deemed to be for Cause unless and
until the Chief Executive Officer, Vice President of Human Resources and General
Counsel unanimously agree that, in their good faith opinion, the Participant is
guilty of the conduct described in subparagraph 1) or 2) above, and so notify
the Participant specifying the particulars thereof in detail.

1.8            “Change of Control” means

A.           The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30%, or in the
case of Henkel KGaA or any person or entity controlled by it (“Henkel”), more
than the percentage of the Company’s issued common stock agreed to in paragraph
4(a) of the June 18, 1981 agreement between the Company and Henkel, as amended,
of either (i) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection A, the following
acquisitions shall not constitute a Change of Control;  (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, including any
acquisition which by reducing the number of shares outstanding, is the sole
cause for increasing the percentage of shares beneficially owned by any such
Person or by Henkel to more than the applicable percentage set forth above,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the company or any corporation controlled by the Company or
(iv) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (C) of this Section 1.8; or


B.            Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board, and if Henkel is not the acquiring person,
any individual nominated as a representative of Henkel pursuant to the agreement
between Henkel and the Company dated July 16, 1986, shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

C.            Consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets of another corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

D.            Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

            1.9            “First Year Bonus Target” means the Participant’s
Bonus Target as of June 30 for the first fiscal year in which he met the
definition of “Participant” hereunder.

            1.10            “General Release” means a general release of all
claims in a form prescribed by the Company.

1.11            “Good Reason” means

A.           The assignment to the Participant of any duties inconsistent in any
respect with the Participant’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as they existed
at any time during the 120-day period immediately preceding the Change of
Control, or any other action by the Company which results in a diminution in
such position, authority, duties or responsibilities, excluding for this purpose
an isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by the Participant; or

B.           Any reduction by the Company of the Participant’s Base Salary or
bonus target, other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Participant; or

C.           The Company’s requiring the Participant to be based at any office
or location more than 50 miles from that at which the Participant was based
immediately prior to the Change of Control or the Company’s requiring the
Participant to travel on Company business to a substantially greater extent than
required immediately prior to the Change of Control; or

D.           Any purported termination by the Company of the Participant’s
employment other than for Cause.

Any good faith determination of “Good Reason” made by the Employee shall be
conclusive.

1.12            “Level Three Executive” means a Participant who is in salary
grade 30 or 31.

1.13            “Level Three Misconduct” means that the Participant 1) willfully
neglects significant duties he is required to perform or willfully violates
material Company policy, and, after being warned in writing, continues to
neglect such duties or continues to violate the specified Company policy; 2)
commits a material act of dishonesty, fraud, misrepresentation or other act of
moral turpitude; 3) exhibits gross negligence in the course of employment, 4)
fails to obey a lawful direction of a corporate officer to whom he reports,
directly or indirectly; or 5) acts in any other manner inconsistent with the
Company’s best interests and values.

1.14            “Level Two Executive” means a Participant who is in salary grade
Ex.

1.15            “Level Two Misconduct” means that the Participant 1) willfully
neglects significant duties he is required to perform or willfully violates
material Company policy, and, after being warned in writing, continues to
neglect such duties or continues to violate the specified Company policy; 2)
commits a material act of dishonesty, fraud, misrepresentation or other act of
moral turpitude; 3) exhibits gross negligence in the course of employment, 4)
fails to obey a lawful direction of the Board; or 5) acts in any other manner
inconsistent with the Company’s best interests and values.

 

1.16            “Medical Insurance Coverage” shall mean any medical, dental,
vision and prescription drug insurance coverage offered by the Company to its
salaried employees.

            1.17            “Participant” means a regular salaried employee of
the Company scheduled to work more than 20 hours per week who is 1) a Vice
President, but who is not a member of the Clorox Management Executive Committee,
or 2) an Associate General Counsel of Clorox. 

1.18            “Retirement Benefits” means benefits under any or all of the
following plans:  plans providing medical benefits for retirees, SERP and the
1996 Stock Incentive Plan (or successor plan).

1.19            “Separation Date” means the last day a Participant is employed
by the Company.

1.20            “SERP” means the Supplemental Executive Retirement Plan.

1.21            “Welfare Benefit Plans” shall mean all welfare benefit plans,
practices, policies and programs provided by the Company (including, without
limitation, medical, prescription drugs, disability, life and accident insurance
plans and programs).

1.22            “Year of Service” means a consecutive or non-consecutive
12-month period, including approved leaves of absence, beginning on the first
date that a Participant performs an hour of service for the Company.  If a
Participant separates service from the Company and is rehired within a 12-month
period, any period of less than 12 consecutive months during which the
Participant does not perform an hour of service will be counted when computing
Years of Service.  A 12-month or longer period of severance will not be counted
when computing Years of Service.

1.23            Other Definitions.

Accounting Firm                                               Section 4.2

            Business Combination                          Section 1.8

            Claimant                                                        
Section 5.5

            Clorox                                                             
Recital

            Code                                                               
Section 4.1

            Company                                                        
Recital

            Exchange Act                                                 
Section 1.8

            Excise Tax                                                     
Section 4.1

            Fiduciary                                                        
Section 6.1

            Gross-Up Payment                                         Section 4.1

            Henkel                                                            
Section 1.8

            Incumbent Board                                             Section
1.8

            Maximum Amount                                           Section 4.5

            Nonqualified Plans                                          Section
2.3

            Outstanding Company Common Stock            Section 1.8

Outstanding Company Voting Securities            Section 1.8

Owned                                                             Section 1.1

            Payment                                                          
Section 4.1

            Person                                                             
Section 1.8

            Plan                                                     
            Recital

            Underpayment                                                 Section
4.2

Article II         Level Two Executive Benefits

2.1            The Company may terminate the employment of any Level Two
Executive at any time for any reason.  The Company’s progressive discipline
policy and practice do not apply to Level Two Executives.

2.2            A Participant who is a Level Two Executive whose employment with
the Company is involuntarily terminated other than for Level Two Misconduct is
entitled to receive the benefits described below:

                        A.            An amount equal to the Participant’s Base
Salary as of his Separation Date.

            B.         An amount equal to the Participant’s Bonus plus the
Participant’s Bonus multiplied by a fraction, the numerator of which is the
number of days in the current fiscal year through the Separation Date and the
denominator of which is 365, multiplied by 75%.

 

                        C.            If the Participant as of the Separation
Date is at least age 54 and has at least 9 Years of Service, benefit credits and
service accruals (based on the Participant’s total compensation as of the
Separation Date) for the purpose of the SERP and service accruals for the
purpose of all other Retirement Benefits will continue for a period of 1 year. 
If as of the Separation Date the Participant’s age and Years of Service, each
measured in whole years, equal 73, service accruals for the purpose of the
Company’s plans providing medical benefits for retirees will continue for a
period of 1 year.  

D.           The Participant shall be entitled to participate in Medical
Insurance Coverage, as if the Participant were an employee of the Company, for a
period of 1 year from his Separation Date, provided that the Participant
promptly pays the Company the then amount of the employee contribution therefor
and provided further, that such Medical Insurance Coverage shall be secondary to
medical and/or dental coverage provided to the Participant by a subsequent
employer and that the Participant makes every good faith effort to participate
in any such coverage.  For any period during which the Participant does not make
such a good faith effort the Participant’s Medical Insurance Coverage hereunder
shall be completely suspended.  If medical and dental benefit coverage ceases to
be provided by the subsequent employer, Participant may have Medical Insurance
Coverage from the Company become his primary coverage again.  Any period of
participation hereunder shall not be subtracted from the period of months for
which the Participant is eligible for benefits under the Consolidated Omnibus
Budget Reconciliation Act of 1985.

E.           The Participant shall be entitled to purchase the Company-leased
automobile, if any, being used by the Participant prior to termination at the
“buyout amount” specified by the vehicle’s lessor.

F.           If the Participant was entitled to receive financial planning
and/or tax preparation benefits immediately before the Separation Date, the
Company shall continue to provide the Participant with such financial planning
and/or tax return preparation benefits with respect to the calendar year in
which the Separation Date occurs (including without limitation the preparation
of income tax returns for that year), on the same terms and conditions as were
in effect immediately before the Separation Date.

2.3            A Participant who is a Level Two Executive who within 24 months
of a Change of Control 1) is terminated by the Company other than for Cause or
2) terminates for Good Reason shall be entitled to receive the benefits
described below:

A.           An amount equal to the Participant’s Base Salary as of his
Separation Date multiplied by 2.

B.           An amount equal to the Participant’s Bonus multiplied by 2 plus the
Participant’s Bonus multiplied by a fraction, the numerator of which is the
number of days in the current fiscal year through the Separation Date and the
denominator of which is 365.

C.           An amount equal to the difference between (a) the actuarial
equivalent of the aggregate benefits under the Company’s qualified pension and
profit-sharing plans and any excess or supplemental pension and profit-sharing
plans in which the Participant participates (collectively, the “Nonqualified
Plans”) which the Participant would have been entitled to receive if the
Participant’s employment had continued for 2 years beyond the Separation Date,
assuming (to the extent relevant) that the Participant’s compensation during
such period would have been equal to the Participant’s compensation as in effect
on the Separation Date, and that employer contributions to the Participant’s
accounts in the Nonqualified Plans during the 2 year period after the Separation
Date would have been equal to the average of such contributions for the 3 years
immediately preceding the Separation Date, and (b) the actuarial equivalent of
the Participant’s actual aggregate benefits (paid or payable), if any, under the
Nonqualified Plans as of the Separation Date (the actuarial assumptions used for
purposes of determining actuarial equivalence shall be no less favorable to the
Participant than the most favorable of those in effect under the Nonqualified
Plans on the Separation Date and the date of the Change of Control).

D.           The Participant shall be entitled to participate in Welfare Benefit
Plans, as if the Participant were an employee of the Company, for a period of 2
years from his Separation Date, provided that the Participant promptly pays the
Company the then amount of the employee contribution therefor and provided
further, that such Welfare Benefit Plan coverage shall be secondary to welfare
benefit plan coverage provided to the Participant by a subsequent employer and
that the Participant makes every good faith effort to participate in any such
coverage.  For any period during which the Participant does not make such a good
faith effort the Participant’s Welfare Benefit Plan coverage hereunder shall be
completely suspended.  If welfare benefit plan coverage ceases to be provided by
the subsequent employer, Participant may have Welfare Benefit Plan coverage from
the Company become his primary coverage again.  Any period of participation
hereunder shall not be subtracted from the period of months for which the
Participant is eligible for benefits under the Consolidated Omnibus Budget
Reconciliation Act of 1985.

E.           The Participant shall be entitled to purchase the Company-leased
automobile, if any, being used by the Participant prior to termination at the
“buyout amount” specified by the vehicle’s lessor.

                        F.              If the Participant was entitled to
receive financial planning and/or tax preparation benefits immediately before
the Separation Date, the Company shall continue to provide the Participant with
such financial planning and/or tax return preparation benefits with respect to
the calendar year in which the Separation Date occurs (including without
limitation the preparation of income tax returns for that year), on the same
terms and conditions as were in effect immediately before the Separation Date
(disregarding for all purposes of this clause F any reduction or elimination of
such benefits that was the basis of a termination of employment by the
Participant for Good Reason).

2.4            A Participant who is entitled to benefits under both Sections 2.2
and 2.3 shall receive benefits under Section 2.3 only.

2.5            A Participant shall not be entitled to benefits under this
Article II unless he executes and does not revoke a general release.  The cash
benefits described in this Article II shall be paid in a lump sum within 30 days
after the Participant signs the general release.  All benefits are subject to
taxes and withholding.

2.6            If a Participant is the prevailing party in a dispute relating to
section 2.3, the Company shall reimburse the Participant for his attorneys’ fees
related to such dispute. 

Article III            Level Three Executive Benefits



            3.1            The Company may terminate the employment of any Level
Three Executive at any time for any reason.  The Company’s progressive
discipline policy and practice do not apply to Level Three Executives. 

3.2            A Participant who is a Level Three Executive whose employment
with the Company is involuntarily terminated other than for Level Three
Misconduct is entitled to receive the benefits described below:

                        A.            An amount equal to 3 weeks of Base Salary
for each Year of Service, prorated for partial Years of Service, but not less
than 6 months or more than 1 year in total.

                        B.            If the Participant as of the Separation
Date is at least age 54 1/2 and has at least 9 1/2 Years of Service, service
accruals for the purpose of plans providing medical benefits for retirees will
continue for a period of 6 months.           



C.           The Participant shall be entitled to participate in Medical
Insurance Coverage, as if the Participant were an employee of the Company, for a
period of 6 months from his Separation Date, provided that the Participant
promptly pays the Company the then amount of the employee contribution therefor
and provided further, that such Medical Insurance Coverage shall be secondary to
medical and/or dental coverage provided to the Participant by a subsequent
employer and that the Participant makes every good faith effort to participate
in any such coverage.  For any period during which the Participant does not make
such a good faith effort the Participant’s Medical Insurance Coverage hereunder
shall be completely suspended.  If medical and dental benefit coverage ceases to
be provided by the subsequent employer, Participant may have Medical Insurance
Coverage from the Company become his primary coverage again.  Any period of
participation hereunder shall not be subtracted from the period of months for
which the Participant is eligible for benefits under the Consolidated Omnibus
Budget Reconciliation Act of 1985.



D.  The participant shall be entitled to purchase the Company-leased automobile,
if any, being used by the Participant prior to termination at the “buyout
amount” specified by the vehicle’s lessor.



3.3            A Participant who is a Level Three Executive who within 24 months
of a Change of Control is 1) terminated by the Company other than for Cause or
2) terminates for Good Reason shall be entitled to receive the benefits
described below:

                        A.            An amount equal to the Participant’s Base
Salary multiplied by the Benefit Period applicable to the Participant.

                        B.            An amount equal to the Participant’s Bonus
multiplied by the Benefit Period applicable to the Participant.

C.           The Participant shall be entitled to participate in Medical
Insurance Coverage as if the Participant were an employee for a period of 12
months from his Separation Date multiplied by the Participant’s Benefit Period,
provided the Participant promptly pays the Company the amount of the then
employee contribution therefor and provided further, that such Medical Insurance
Coverage is secondary to medical and/or dental coverage provided to the
Participant by a subsequent employer and that the Participant makes every good
faith effort to participate in any such coverage.  For any period during which
the Participant does not make such a good faith effort the Participant’s Medical
Insurance Coverage hereunder shall be completely suspended.  If medical and
dental benefit coverage ceases to be provided by the subsequent employer,
Participant may have Medical Insurance Coverage from the Company become his
primary coverage again.  Any period of participation hereunder shall not be
subtracted from the period of months for which the Participant is eligible for
benefits under the Consolidated Omnibus Budget Reconciliation Act of 1985.

D.  The participant shall be entitled to purchase the Company-leased automobile,
if any, being used by the Participant prior to termination at the “buyout
amount” specified by the vehicle’s lessor.

3.4            A Participant who is entitled to benefits under both Sections 3.2
and 3.3 shall receive benefits under Section 3.3 only.

            3.5            A Participant shall not be entitled to benefits under
this Article III unless he executes and does not revoke a general release.  The
cash benefits described in this Article III shall be paid in a lump sum within
30 days after the Participant signs the general release.  All benefits are
subject to taxes and withholding.

Article IV            Certain Additional Payments by the Company

4.1            In the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Participant (whether
paid or payable or distributed or distributable pursuant to the terms of the
Plan or otherwise but determined without regard to any additional payments
required under this Article IV) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), or any interest or penalties are incurred by the Participant with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
the Participant shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Participant of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Participant retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments.

4.2            Subject to the provisions of Section 4.3, all determinations
required to be made under this Article IV, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by Ernst & Young
or such other certified public accounting firm as may be designated by the
Participant (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and the Participant within 15 business days of
the receipt of notice from the Participant that there has been a Payment, or
such earlier time as is requested by the Company.  In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change of Control, the Participant shall appoint another
nationally recognized Accounting Firm to make the determination required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder).  All fees and expenses of the Accounting Firm shall be borne
solely by the Company.  Any Gross-Up Payment, as determined pursuant to this
Article IV, shall be paid by the Company to the Participant within five days of
the receipt of the Accounting Firm’s determination.  Any determination by the
Accounting Firm shall be binding upon the Company and the Participant.  As a
result of the uncertainty in the application of section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder.  In the event that the Company exhausts its
remedies pursuant to Section 4.3 and the Participant thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Participant.

4.3            The Participant shall notify the Company in writing of any claim
by the Internal Revenue Service, that, if successful, would require the payment
by the Company of the Gross-Up Payment.  Such notification shall be given as
soon as practicable but no later than 10 business days after the Participant is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid.  The
Participant shall not pay such claim prior to the expiration of the 30-day
period following the date on which it gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due).  If the Company notifies the Participant in writing prior to the
expiration of such period that it desires to contest such claim, the Participant
shall:

give the Company any information reasonably requested by the Company relating to
such claim,

take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company,

cooperate with the Company in good faith in order effectively to contest such
claim, and

permit the company to participate in any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Participant harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this Section 4.3, the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Participant to pay the tax claimed and sue for a refund or contest
the claim in any permissible manner, and the Participant agrees to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts, as the Company
shall determine; provided, however, that if the Company directs the Participant
to pay such claim and sue for a refund, the Company shall advance the amount of
such payment to the Participant, on an interest-free basis and shall indemnify
and hold the Participant harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Participant
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount.  Furthermore, the Company’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Participant shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

            4.4      If, after the receipt by the Participant of an amount
advanced by the Company pursuant to Section 4.3, the Participant becomes
entitled to receive any refund with respect to such claim, the Participant shall
(subject to the Company’s complying with the requirements for Section 4.3)
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto).  If, after
the receipt by the Participant of an amount advanced by the Company pursuant to
Section 4.3, a determination is made that the Participant shall not be entitled
to any refund with respect to such claim and the Company does not notify the
Participant in writing of its intent to contest such denial of refund prior to
the expiration of 30 days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.

            4.5      Notwithstanding anything contained in the Plan to the
contrary, a Gross-Up Payment shall only be made in the event that application of
the gross-up feature would result in the Participant receiving total after-tax
Payments of at least 105% of the benefits the Participant would be entitled to
receive without becoming subject to the tax imposed by Section 4999 of the Code
(“Maximum Amount”).  In the event that a Gross-Up Payment under the Plan would
result in total after-tax Payments of less than 105% of the Maximum Amount, the
Participant’s Payments shall be capped at the Maximum Amount.  If the Payments
become subject to the cap described in this Section 4.5, the amount due to the
Participant that represent cash Payments shall be reduced initially and
thereafter the Management Development and Compensation Committee of Clorox’s
Board shall determine how the Payments subject to the cap shall be made.



Article V       Other Important Information

            5.1            Plan Administrator.  As the Plan Administrator, the
Board of Clorox has full discretionary authority to administer and interpret the
Plan, including discretionary authority to determine eligibility for
participation and for benefits under the Plan and to correct errors.  The Plan
Administrator may delegate administrative duties to personnel of Clorox and/or
an Affiliate.  Any such delegation will carry with it the full discretionary
authority of the Plan Administrator to carry out these duties.  Any
determination by the Plan Administrator or its delegate will be final and
conclusive upon all persons.

5.2            Assignment.  To the fullest extent permitted by law, Plan
benefits are not assignable.

5.3            Death of Participant.  If a Participant dies after an involuntary
termination, the benefit that otherwise would have been payable to the
Participant will be paid, in a single sum payment as soon as administratively
practicable to the Participant’s surviving spouse, or if there is no such
spouse, to the Participant’s estate. 

5.4            Compliance.  Plan benefits are conditioned on a Participant’s
compliance with any confidentiality agreement or release that the Participant
has entered into with Clorox and/or with an Affiliate.

5.5            Claims Procedure.  If an individual (“Claimant”) believes that he
or she is entitled to a benefit under the Plan that is greater than the benefit
about which the Claimant has received notice under the Plan, the Claimant may
submit a written application to the Plan Administrator or its delegate within 90
days of having been denied such a benefit.  The Claimant will generally be
notified of the approval or denial of this application within 90 days (180 days
in unusual circumstances) of the date that the Plan Administrator (or its
delegate) receives the application.  If the claim is denied, the notification
will state specific reasons for the denial and the Claimant will have 60 days to
file a signed, written request for a review of the denial with the Plan
Administrator (or its delegate).  This request will include the reasons for
requesting a review, facts supporting the request and any other relevant
comments.  The Plan Administrator, operating pursuant to its discretionary
authority to administer and interpret the Plan and to determine eligibility for
benefits under the terms of the Plan, will generally make a final, written
determination of the Claimant’s eligibility for benefits within 60 days (120
days in unusual circumstances) of receipt of the request for review.  The
Claimant must exhaust administrative remedies within the Plan before initiating
an arbitration proceeding relating to a claim for benefits under the Plan.

5.6            Amendment and Termination.  The Board of Clorox, by a signed
writing, may amend or terminate this Plan at any time, with or without notice;
provided, however, that this Plan may not be amended or terminated to reduce or
eliminate benefits that would otherwise be payable under the Plan to
Participants as of the date such amendment or termination is approved by the
Board of Clorox.  In the case of a Change in Control the acquiring Person must
assume the Plan.  After a Change of Control no amendment may be made to this
Section 5.6 and no amendment may be made to the Plan that would reduce or
eliminate benefits that would be payable in the future under the Plan to
Participants. 

5.7            Continued Services.  This Plan does not provide a Participant
with any right to continue employment with Clorox and/or with an Affiliate or
affect the right of Clorox and/or an Affiliate to terminate the services of any
individual at any time with or without cause.

5.8            Governing Law. This Plan is intended to be an unfunded welfare
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”). To the extent applicable and not preempted by
ERISA, the laws of the State of California will govern this Plan.

5.9            Plan Year.  The Plan’s fiscal records are maintained on a fiscal
year basis with a June 30 year end.

5.10            Source of Payments.  Benefits payable under the Plan are not
funded and are payable only from the general assets of Clorox or the appropriate
Affiliate.

5.11            Arbitration.  Any controversy relating to the Plan shall be
settled by arbitration before a single arbitrator in accordance with the then
current commercial arbitration rules of the American Arbitration Association,
and judgment on the award rendered by the arbitrator may be entered by any court
having jurisdiction thereof.  The location of the arbitration shall be San
Francisco, California.  Service of legal process should be directed to the Legal
Services Department of Clorox.  Process may also be served on the Corporate
Secretary of Clorox.  Clorox’s employer identification number is 31-0595760. 
Clorox’s address and telephone number are: 1221 Broadway, Oakland, CA 94612,
(510) 271-7000.  The plan number for this Plan is 506. 

Article VI       Statement Of ERISA Rights

            6.1      A Participant eligible for benefits under the Plan is
entitled to certain rights and protections under ERISA.  He may examine (without
charge) all Plan documents, including documents filed with the U.S. Department
of Labor, at the Human Resources Department of Clorox, 1221 Broadway, Oakland,
CA 94612.  He may obtain copies of all Plan documents and other Plan information
upon written request to the Plan Administrator.  (The document containing this
statement constitutes both the Plan document and the summary plan description.) 
A reasonable charge may be made for such copies.

            6.2      In addition to creating rights for certain employees of
Clorox and its Affiliates under the Plan, ERISA imposes duties upon the people
who are responsible for the operation of the Plan.  The people who operate the
Plan (called “fiduciaries”) have a duty do so prudently and in the interest of
employees who are covered by the Plan.  No one, including Clorox or any other
person, may fire or otherwise discriminate against a Participant in any way to
prevent him from obtaining a benefit to which he is entitled under the Plan or
from exercising his rights under ERISA. If his claim for a severance benefit is
denied, in whole or in part, he must receive a written explanation of the reason
for the denial and he has the right to a review of the denial.

            6.3      Under ERISA, there are steps a Participant can take to
enforce the above rights.  For instance, if a Participant requests materials and
does not receive them within 30 days, he may file suit in a federal court.  In
such a case, the court may require the Plan Administrator to provide the
materials and to pay him up to $110 a day until he receives the materials,
unless the materials were not sent because of reasons beyond the control of the
Plan Administrator.  If a Participant has a claim that is denied or ignored, in
whole or in part, he may submit the claim to the Plan’s binding arbitration
procedure.  If it should happen that Plan fiduciaries misuse the Plan’s assets
(if any), or if a Participant is discriminated against for asserting his rights,
he may seek assistance from the U.S. Department of Labor, or he may submit the
matter to the Plan’s binding arbitration procedure. 

            6.4      The arbitrator will decide who will pay the costs of
arbitration and legal fees.  If a Participant is successful, the arbitrator may
order the person he has sued to pay these costs and fees.  If he loses, the
arbitrator may order him to pay these costs and fees, for example, if it finds
that his claim is frivolous.

            6.5      If a Participant has any questions about the Plan he may
contact the Plan Administrator.  If he has any questions about this statement or
about his rights under ERISA, he may contact the nearest area office of the
Employee Benefits Security Administration Office, U.S. Department of Labor
listed in the telephone directory or the Division of Technical Assistance and
Inquiries, Employee Benefits Security Administration, U.S. Department of Labor,
200 Constitution Avenue, N.W., Washington, D.C. 20210.  A Participant may obtain
copies of all Plan documents and other Plan information upon written request to
the Plan Administrator.  A reasonable charge may be made for such copies.